*281Defendant’s claim that his plea was coerced by the court is unpreserved as a matter of law since he never moved to withdraw his plea or to vacate the judgment of conviction (People v Lopez, 71 NY2d 662). In any event, it was not coercive for the court to inform defendant as to the possible sentences available under the indictment (People v Crafton, 159 AD2d 271, 272, lv denied 76 NY2d 733). The record does not support defendant’s claim that the court "threatened” to impose a greater sentence if defendant opted to go to trial, and the lengthy plea colloquy otherwise shows that the plea was voluntary and knowing. Concur—Rosenberger, J. P., Wallach, Nardelli and Tom, JJ.